Title: From Thomas Jefferson to George Muter, 17 July 1780
From: Jefferson, Thomas
To: Muter, George



Sir
Richmond July 17. 1780

The Council have thought it best that the several prisoners of war in this state, except Governour Hamilton and Major Hay, be given up to congress, according to their resolutions of January 13. 1780. You will therefore be pleased to give the necessary orders for this purpose. I am sensible a difficulty must occur as to the manner of guarding them on their march. Perhaps you’ll be able to devise some better method than occurs to me. I shall be ready to confer with you on this subject whenever you please. Governour Hamilton and Major Hay are to be sent to a place of greater safety if you can find such a one. I am Sir Your very hble servt.,

Th: Jefferson

